Citation Nr: 1210906	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-36 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board observes that if the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities, a TDIU may be assigned.  See 38 C.F.R. § 4.16(b); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  As stated in Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is not a separate claim for benefits but rather is an attempt to obtain an appropriate rating as part of an initial adjudication of a claim or as part of a claim for increased compensation.  However, in this case, although there is some evidence suggesting that the Veteran was unemployed during the pendency of this appeal, neither the Veteran nor the evidence of record has indicated that the Veteran is unemployed due to his service-connected diabetes mellitus type II.  The September 2011 VA examination report noted that the Veteran's disability did not impact his ability to work.  Therefore, referral of the issue of entitlement to a TDIU is not required.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's diabetes mellitus requires him to restrict his diet and take oral medications; he is not, however, additionally required to regulate his activities.





CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R.      § 3.159(b) (2011); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's initial rating claim, a predecisional letter dated in August 2008 satisfied the duty to notify provisions.  Nevertheless, the Veteran is challenging the initial disability rating assigned following the grant of service connection for his service-connected disability.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability rating, the Board notes that the VA requested and obtained all information from the Veteran to support his claim and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, the VCAA's purpose has been affected and any error is non-prejudicial.  In this case, service connection has been granted, and an initial disability rating and effective date have been assigned.  The claim has been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  In addition, the Veteran was provided a statement of the case in July 2009 which set forth all applicable laws and regulations, including Diagnostic Code 7913.  Therefore, the duty to notify the appellant has been met.  

The duty to assist the appellant also has been satisfied in this case.  Service treatment records and VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.   
The Veteran was afforded VA examinations in October 2008 and September 2011 with respect to his claim for a higher disability rating for service-connected diabetes mellitus type II.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports show that the examiners performed physical examinations of the Veteran, considered the Veteran's reported symptoms, and provided the information pertinent to the rating criteria for the Veteran's disability.  In light of the above, the Board finds that the VA examinations are adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002);       38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where, as here, a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an initial rating on appeal was erroneous . . . .' Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when the disability requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted if the disorder requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring three hospitalizations a year or weekly visits to a diabetic provider, plus either progressive loss of weight and strength or signs that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7813 (2011).

The phrase "regulation of activities" means avoidance of strenuous occupational and recreational activities.  In order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

Complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2011).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial disability rating in excess of 20 percent for diabetes mellitus type II.

The VA treatment records show that the Veteran uses oral medications and insulin for his diabetes.  

The December 2007 VA treatment record shows that the Veteran wanted to start eating right and exercising.  

A February 2008 VA treatment record shows that the Veteran reported exercising on his bike for 20 minutes five times per week.  It was recommended that the Veteran continue physical activity and increase as able.  

The March 2008 VA treatment record noted that the Veteran twisted his knee and was unable to exercise.  He was instructed to resume regular physical activity when able.  

The Veteran was afforded a VA examination in October 2008.  The Veteran reported that he was diagnosed with diabetes when he was 58 years old.  He reported that he does get tingling in his feet from time to time.  He denied any ketoacidosis or hypoglycemic reactions.  He has gotten low blood sugars a few times.  He denied any hospitalization for ketoacidosis or hypoglycemic reaction.  He is restricting his diet.  He denied any restriction of his activity on account of his diabetes.  The examiner commented that "[the Veteran] is a pretty active man, has been working, but he has to be careful about his blood sugar at night time."  He is on Insulin and oral hypoglycemic medication.  He denied any other symptoms.  He denied vascular symptoms.  He denied bladder or bowel dysfunction.  He says he does have to go to the bathroom every two hours at night time.  The Veteran was diagnosed with Type II diabetes mellitus.  The examiner commented that the Veteran had to be watched for his diet and activities in order to maintain well controlled diabetes and blood sugars because he does get some low blood sugar at nighttime with night sweat symptoms and weakness.  

In a July 2009 statement, B.B., a nurse practitioner, stated that it has been necessary for the Veteran to regulate his physical activities secondary to his service-connected diabetes mellitus.  She stated that he has experienced weight gain secondary to the diabetes and this limits the type and extent of work and exercise that he is able to perform.  She explained that insulin administration necessitates careful structuring of any aerobic activity.  

The Veteran was afforded another VA examination in September 2011.  The examiner indicated that the Veteran was being prescribed oral hypoglycemic agents and prescribed insulin with more than 1 injection per day.  The examiner noted that regulation of activities was not required as part of medical management of diabetes mellitus.  The Veteran visited his primary care practitioner less than 2 times per month for episodes of ketoacidosis or hypoglycemic reactions.  He was not hospitalized for his disability in the past 12 months.  He did not have progressive loss of strength attributable to his diabetes mellitus.  It was noted that the Veteran's diabetes mellitus did not impact his ability to work.  

The Board finds that the criteria for the higher 40 percent rating under Diagnostic Code 7913 have not been met at any time during the course of this appeal.  In reaching this conclusion, it is noted that the criteria for a higher rating under this diagnostic code are conjunctive not disjunctive, i.e., there must be insulin dependence (or oral hypoglycemia agents) and restricted diet and regulation of activities.  'Regulation of activities' is defined by Diagnostic Code 7913 as the 'avoidance of strenuous occupational and recreational activities.'  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The medical evidence of record demonstrates that the Veteran's diabetes mellitus is currently treated by diet and oral hypoglycemic agents.  These manifestations meet the criteria for a 20 percent rating.  However, the most persuasive evidence shows that the Veteran has not been instructed by a physician to avoid strenuous occupational and recreational activities, as required for a higher 40 percent rating.  In this respect, the Board recognizes the B.B.'s letter submitted in July 2009.  B.B. stated that it has been necessary for the Veteran to regulate his physical activities secondary to his service-connected diabetes mellitus.  She stated that he has experienced weight gain secondary to the diabetes which limits the type and extent of work that he is able to perform.  She also noted that insulin administration necessitates careful structuring of any aerobic activity.  As explained above, "regulation of activities" is defined as avoidance of strenuous occupational and recreational activities.  B.B. noted that aerobic activity must be carefully structured, but she did not state that the Veteran was to avoid strenuous occupational and recreational activities.  Thus, her explanation does not fall within the definition of 'regulation of activities' under Diagnostic Code 7913, which is defined as medically-prescribed avoidance or restriction of occupational and recreational activities.  38 C.F.R. § 4.119; Camacho, 21 Vet. App. at 363-64.  In addition, the accompanying medical evidence of record dated in March 2008, indicates that the Veteran was encouraged to exercise.  Furthermore, during the October 2008 VA examination, the Veteran denied any restriction of activities due to his diabetes mellitus.  The examiner even noted that the Veteran was quite active and that although his activities needed to be watched at night time, the examiner did not state that the Veteran's activities were regulated to manage his diabetes mellitus.  Moreover, the Veteran was afforded a VA examination in September 2011 and the examiner specifically noted that the Veteran's activities were not regulated.  Therefore, the Board finds that the majority of the medical evidence of record indicates that the Veteran's activities are not regulated, i.e., he has not been instructed by a physician to avoid strenuous occupational and recreational activities.  See Diagnostic Code 7913.  Further, the Board finds that the evidence does not reflect any additional diabetic complications that require separate evaluations.  The Veteran is already in receipt of separate disability ratings for peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity.  The Veteran has not been diagnosed with diabetic retinopathy.  See November 2008 VA examination report.  In light of the foregoing, the Board concludes that the evidence is against the assignment of an initial disability rating in excess of 20 percent for the diabetes mellitus type II for any period of time that is covered by this appeal.  38 C.F.R. §§ 4.7, 4.21.

The Board has also considered the Veteran's statements that his disability warrants a higher disability rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board recognizes the Veteran's statement that he has to regulate his physical activities due to his diabetes mellitus.  However, the medical evidence of record shows that the Veteran has been encouraged to perform physical activity.  Indeed, the Veteran himself reported to the VA physicians that he was attempting to lose weight and exercise.  See December 2007, March 2008 VA treatment records.  Moreover, during the October 2008 VA examination, the Veteran denied any restriction of his activity due to his diabetes mellitus.  In addition, the September 2011 VA examiner specifically noted that the Veteran's diabetes mellitus did not require regulation of activities.  The Board finds that the medical evidence of record is more persuasive as to whether the Veteran's diabetes mellitus warrants a higher disability rating in accordance with the rating criteria.  In this case, the evidence does not show that the Veteran's disability warrants a disability rating in excess of 20 percent and, therefore, the claim must be denied.

There is also no contention or evidence of ketoacidosis or hypoglycemic episodes requiring hospitalization, warranting 60 or 100 percent rating.  In fact, the October 2008 and September 2011 VA examiners noted that the Veteran had not been hospitalized for ketoacidosis or hypoglycemic reactions.

The Board has considered the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 20 percent for service-connected diabetes mellitus type II.  Thus, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See      38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See   38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected diabetes mellitus type II is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe ratings for the Veteran's disability, but the Veteran simply does not exhibit those symptoms.  However, even if the schedular criteria were inadequate (as they manifestly are not), there is no evidence of any period of hospitalization.  Furthermore, the evidence does not show that the Veteran has marked interference with employment due to his disability.  While it is undisputed that his disability may affect his employment, it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  The Board concludes that there is nothing in the record to suggest that the disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Therefore, the Board finds that the criteria for submission for assignment of extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes mellitus type II is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


